United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2796
                        ___________________________

                  Equal Employment Opportunity Commission

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

       Hill Country Farms, Inc., doing business as Henry’s Turkey Services

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                              Submitted: May 5, 2014
                                Filed: May 8, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       This is an appeal following entry of judgment against appellant in a suit
brought by the Equal Employment Opportunity Commission (EEOC) for violations
of the Americans with Disabilities Act (ADA). During the course of the proceedings,
appellant moved to vacate the district court’s1 order entering an adverse grant of
partial summary judgment in favor of the EEOC, arguing that the order was void
because an allegedly indispensable third party had not been joined as a defendant.
Following a hearing, the district court denied the motion. Eventually, a jury found
appellant liable for the remaining ADA violations and awarded damages, and
following entry of judgment, this appeal was filed.

        For reversal, appellant argues that (1) the EEOC “erred” in failing to join the
indispensable third party, and (2) the district court erred in admitting certain evidence
at trial. Construing the first point as a challenge to the denial of the motion to vacate,
we conclude that the district court did not err in refusing to vacate the order of partial
summary judgment, see Minn. Milk Producers Ass’n v. Glickman, 153 F.3d 632,
646-47 (8th Cir. 1998); and as to the second point, appellant does not direct us to any
objection in the record to admission of the evidence at issue, and we see no plain
error in its admission, see Nemmers v. Ford Motor Co., 686 F.3d 486, 490 (8th Cir.
2012). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.

                                           -2-